Citation Nr: 0912617	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-44 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service-connected right 
inguinal hernia disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1942 to December 1945.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island 
dated in August 2006 and December 2006 which denied his 
claims of entitlement to secondary service connection for a 
right hip disorder and entitlement to TDIU, respectively.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Providence RO in May 2008.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

This matter was previously before the Board in July 2008, 
when the case was remanded for additional development.  The 
case has been returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issue not on appeal

In July 2008, the Board denied the Veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2008). 
 



FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected right inguinal hernia disorder and his 
currently diagnosed right hip disorder.

2.  The Veteran's service-connected disabilities are hearing 
loss, currently rated 
30 percent disabling; post surgical right groin neuralgia 
associated with recurrent inguinal right hernia; currently 
rated 20 percent disabling; recurrent right inguinal hernia, 
currently rated 10 percent disabling; tender, painful scar, 
status post right inguinal hernia repair, separately rated 10 
percent disabling; tinnitus, currently rated 10 percent 
disabling; and arthralgia of the bilateral shoulder, 
currently noncompensably disabling.  A combined 60 percent 
disability rating is in effect.

3.  The medical and other evidence of record in this case 
does not show a marked interference with employment or 
frequent periods of hospitalization due to the Veteran's 
service-connected disabilities, so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A right hip disorder is not proximately due to nor is it 
the result of the Veteran's service-connected right inguinal 
hernia disorder.  38 C.F.R. § 3.310 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met, including on an extraschedular 
basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks secondary service connection for a right 
hip disorder and TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in July 2008.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to defer action on the 
inextricably intertwined TDIU claim until a VA nexus opinion 
was obtained as to the right hip claim.  The AOJ was then to 
readjudicate the claims.

A VA nexus opinion was obtained in conformity with the 
Board's remand instructions in September 2008.  Both claims 
were subsequently readjudicated in the January 2009 SSOC.

Thus, there has been compliance with the Board's remand 
instructions. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.
Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in letters from the RO dated 
April 20, 2006 and April 25, 2006.  Specifically, the Veteran 
was advised in the letters that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  The letters 
specifically informed the Veteran that outpatient records 
from the VA Medical Centers (VAMCs) in Boston and Providence 
had been received.  He was also informed that VA would, on 
his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letters asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.  The April 20, 
2006 letter specifically requested the Veteran complete a 
release for Miriam Hospital and Drs. C. and T.  The letters 
also informed the Veteran that for records he wished for VA 
to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  

The April 25, 2006 letter specifically advised the Veteran 
that in order to substantiate his claim for secondary service 
connection, the evidence must demonstrate "[y]our service-
connected disability either caused or aggravated your 
additional disability."  The April 20, 2006 letter also 
informed the Veteran that in order to be awarded TDIU the 
evidence must show "that your service-connected disability 
or disabilities are sufficient, without regard to other 
factors, to prevent you from performing the mental and/or 
physical tasks required to get or keep substantially gainful 
employment."  The Veteran was also advised as to the 
evidentiary requirements for extraschedular consideration of 
his TDIU claim.  
See the April 20, 2006 letter page 7.  

The Veteran was also specifically notified in the April 2006 
letters to describe or submit any additional evidence which 
he thought would support his claim in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  [The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in the 
above-referenced April 2006 letters.  In any event, because 
the Veteran's claims are being denied, elements (4) and (5) 
are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
reports of VA and private outpatient treatment, as well as 
reports of a VA examination of the Veteran in November 2006 
and a VA medical nexus opinion in September 2008.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified before the 
undersigned in May 2008.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service-connected right 
inguinal hernia disorder.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(b).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Veteran contends that his right hip disorder is due to 
his service-connected right inguinal hernia disorder and 
associated neuralgia.  See the May 2008 hearing transcript, 
page 5.  [The Board notes that the Veteran is also service-
connected for hearing loss, tinnitus and arthralgia of the 
bilateral shoulders, as well as a scar associated with the 
right inguinal hernia repair; however, his contentions 
concern only right inguinal hernia and associated neuralgia.]

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), current disability, the 
Veteran has been diagnosed with arthritis in the right hip.  
See, e.g., a June 2006 examination report from R.M.S., M.D.  
With respect to Wallin element (2), service-connected 
disability, the Veteran is service connected for recurrent 
right inguinal hernia repair and associated neuralgia.  
Wallin element (2) is also satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed right hip 
arthritis and the Veteran's service-connected right inguinal 
hernia disorder.  Rather, there is competent medical evidence 
to the contrary.  After review of the Veteran's claims 
folder, the September 2008 VA examiner opined "the 
[V]eteran's right hip degenerative joint disease is less 
likely as not related to his inguinal hernia service-
connected condition because there is no causal relationship 
between the two conditions.  They exist independent of each 
other."  

The September 2008 VA examiner subsequently stated: "On 
Ortho[pedic] exam [by M.C.L. in March 2006], pain was not 
elicited with a hip exam during that visit and it was 
determined by the orthopedic specialist at that time that 
[t]he right hip pain is not related to his osteoarthritis of 
the hip but is related to his service-connected inguinal 
hernia repair" [Emphasis added by Board].  The Veteran's 
representative has pointed to this statement of the September 
2008 VA examiner in asserting that Dr. M.C.L. related the 
Veteran's right hip disorder to his service-connected 
inguinal hernia disorder.  See the March 23, 2009 Appellant's 
Brief.  

Review of the March 2006 report indicates Dr. M.C.L. made no 
such statement indicative of a positive medical nexus, but 
instead opined "R[ight] groin pain likely unrelated to mild 
degenerative joint disease seen on X-ray"  [Emphasis added 
by Board].  No further comment was made by Dr. M.C.L. 
concerning the inguinal hernia.  If anything, Dr. M.C.L.'s 
statement is in line with the September 2008 VA examiner's 
findings that the Veteran's right hip arthritis is unrelated 
to the service-connected hernia disability, which leads the 
Board to believe the VA examiner's comment was a 
typographical error.  In any event, the September 2008 VA 
examiner's ultimate conclusion was that the right hip 
disorder was not due to the service-connected right inguinal 
hernia disorder as detailed above.   

There are no competent medical opinions to the contrary.  To 
the extent that the Veteran himself and his representative 
contend that a medical relationship exists between the 
service-connected right inguinal hernia disorder and right 
hip arthritis, their lay opinions are entitled to no weight 
of probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed right hip arthritis is not related to his service-
connected right inguinal hernia disorder.  Accordingly, 
Wallin element (3), medical nexus, has not been satisfied, 
and the claim fails on that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
right hip disorder on a secondary basis.  Therefore, contrary 
to the assertions of the Veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to TDIU.

Pertinent law and regulations

TDIU - in general

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b) (2008).



Analysis

Schedular basis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

The Veteran is service-connected for hearing loss, rated 30 
percent disabling; post surgical right groin neuralgia 
associated with recurrent right inguinal hernia, rated 20 
percent disabling; recurrent right inguinal hernia, tinnitus 
and tender painful scar associated with the right inguinal 
hernia repair, each rated 10 percent disabling; and 
arthralgia of the bilateral shoulders, rated noncompensably 
(zero percent) disabling.  A combined 60 percent disability 
rating is in effect.  

The Veteran's service-connected disabilities do not meet the 
schedular criteria for consideration of TDIU.  Specifically, 
there is no one disability ratable at 60 percent or more or 
one disability rated 40 percent or more with the combined 
disability rating at 70 percent or greater.  Therefore, he 
does not meet the criteria for consideration of TDIU on a 
schedular basis.  See 38 C.F.R. § 4.16(a) (2008).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  As has been discussed above, in 
essence such referral is warranted when a case presents an 
exceptional or unusual disability picture which renders 
impractical the application of the regular schedular 
criteria.

The Veteran's employment history reflects that he previously 
held jobs as a stonecutter, an optical worker and a 
supervisor.  He retired around 1986 and continued to run a 
coin-operated laundromat until he sold the business in 1991.  

In the instant case, the Veteran has not presented competent 
evidence to support the premise that his service-connected 
disabilities have resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  No medical evidence has suggested that the 
Veteran's service-connected hearing problems, inguinal hernia 
repair and associated neuralgia and scarring and arthralgia 
of the bilateral shoulders, alone, markedly interfere with 
his employment.  

The Veteran has testified that his service-connected hearing 
problems preclude him from working in that he is unable to 
hear others, especially if there is background noise in the 
room.  See the May 2008 hearing transcript, pages 5-6.  
However, the competent medical evidence of record is negative 
for any findings that service-connected hearing problems 
factor into the Veteran's ability to find and maintain 
substantial employment.  The November 2006 VA examination 
report which acknowledged the Veteran's service-connected 
hearing problems but made no findings that such precluded 
employment.  Indeed, the Board finds it particularly 
significant that the Veteran never mentioned service-
connected hearing problems on his March 2006 TDIU claim, in 
any of the statements submitted over the course of the 
appeal, or during the VA examination specifically obtained 
for his TDIU claim.  

The evidence of record also demonstrates that the Veteran's 
service-connected recurrent right inguinal hernia and 
associated neuralgia and scar do not impede his ability to 
follow a substantially gainful occupation.  The Veteran has 
asserted his hernia disability restricts what he can lift, 
thus preventing employment.  See the May 2008 hearing 
transcript, page 4.  However, the competent medical evidence 
of record indicates that although the Veteran may be 
prevented from engaging in physical labor due to the service-
connected right inguinal hernia and associated neuralgia and 
scarring, he is not unemployable as a result of these 
service-connected disabilities.  In this connection, of 
particular significance is the opinion of the November 2006 
VA examiner, which stated: 

Although the [V]eteran has had significant chronic 
pain related to his inguinal hernia and groin 
conditions, which are service-connected, he has 
managed well over the years.  He was able to 
maintain employment in sedentary jobs over 40 years 
and retire from that profession.  His condition has 
caused some limitations in driving and certain 
activities and positions, which would exacerbate his 
pain.  He has also had to suffer the emotional 
trauma of having chronic pain.  However, at present, 
the [V]eteran currently reports acceptable pain 
management with his medical regimen and can function 
independently, especially if he avoids external 
triggers to his exacerbations.  With regards to the 
question of impairment of physical and sedentary 
employment as related to the service-connected 
condition, the [V]eteran's inguinal hernia, 
neuralgia, and groin conditions certainly preclude 
him from physical employment but do not preclude him 
from sedentary employment.  

There are no competent medical opinions to the contrary.  
Although a September 2006 VA examiner noted the Veteran's 
right groin neuralgia was "quite debilitating," she did 
not indicate that the Veteran was unemployable due to 
such.  Accordingly, the medical evidence reflects that 
despite his service-connected hernia condition and 
resultant neuralgia and scar, Veteran is capable of 
engaging in sedentary employment in conformity with his 
prior work experience as a stonecutter, optical worker 
and supervisor.  

With respect to the service-connected arthralgia of the 
bilateral shoulders, the November 2006 VA examiner opined 
that the disability "may preclude him from physical 
employment, but does not preclude him, nor has it ever 
precluded him, from sedentary employment." 

Finally, there is no medical or other evidence of record 
which indicates that the Veteran's service-connected 
disabilities, acting in concert, render him unemployable.  To 
the contrary, the medical and other evidence of record 
demonstrates that non service-connected disabilities factor 
into the Veteran's unemployability.  The Veteran himself has 
submitted numerous copies of a VA outpatient record authored 
by L.C., R.N., which indicates he is completely unemployable 
due to non service-connected PTSD.  He also testified in May 
2008 that non service-connected macular degeneration affected 
his ability to work.  
See the May 2008 hearing transcript, page 4.  

In short, the medical and other evidence of record indicates 
that the Veteran's hearing problems are productive of no 
symptoms which can be said to interfere with his 
employability.  Additionally, although the service-connected 
bilateral shoulder disability and right inguinal hernia and 
associated problems are productive of symptoms which can be 
said to interfere with his employability in terms of his 
ability to engage in physical labor, the evidence does not 
demonstrate that these service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.  The record instead shows that his 
unemployability is also due to PTSD other non service-
connected physical problems.

The Board does not in any way wish to downplay the 
significance of the Veteran's service-connected disabilities.  
The Board believes, however, that the symptomatology 
associated with the service-connected disabilities is 
appropriately compensated via the combined 60 percent rating 
which has been assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, as noted with the 
extraschedular rating discussion above, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, while in no way diminishing the obvious impact that the 
right inguinal hernia and other service-connected 
disabilities have on the Veteran's industrial capacity, this 
is already taken into consideration in the assigned ratings.

Considering the above evidence, the Board finds that the 
Veteran's hearing problems, inguinal hernia repair and 
associated neuralgia and scar and arthralgia of the bilateral 
shoulders do not cause interference with employment which is 
sufficient to warrant referral for consideration of an 
extraschedular rating.
Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating such as 
frequent hospitalizations.  Specifically, the record does not 
show that the Veteran has required any hospitalizations 
related to his service-connected disabilities other than his 
most recent hernia repair in 2002.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for a right hip disorder as 
secondary to a service-connected right inguinal hernia 
disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


